Citation Nr: 0932016	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
for accrued benefits purposes.

2.  Entitlement to service connection for agnogenic myeloid 
metaplasia with myelofibrosis, claimed as bone cancer with 
anemia, for accrued benefits purposes.

3.  Entitlement to service connection for coronary artery 
disease with congestive heart failure, for accrued benefits 
purposes.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), for accrued benefits purposes.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 
1976.  He died on November [redacted], 2005.  The appellant is the 
Veteran's widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for diabetes mellitus, coronary artery disease 
with congestive heart failure, bone cancer, and COPD for 
accrued benefits purposes.  Timely appeals were noted from 
that decision.  A hearing on these matters was held before 
the undersigned Veterans Law Judge on December 18, 2007.  A 
copy of the hearing transcript has been associated with the 
file.


FINDINGS OF FACT

1.  At the time of his death in November 2005, the Veteran 
had pending claims for service connection for diabetes 
mellitus, bone cancer, anemia, coronary artery disease with 
congestive heart failure, and COPD.

2.  The appellant timely filed a claim for accrued benefits 
in January 2006.

3.  The evidence of record at the time of the Veteran's death 
shows that he had service in the Republic of Vietnam and that 
he had a current diagnosis of diabetes mellitus.

4.  The evidence of record at the time of the Veteran's death 
does not show a diagnosis of COPD.

5.  The evidence of record at the time of the Veteran's death 
indicates that his coronary artery disease with congestive 
heart failure first manifested years after his service and is 
not related to his service.  

6.  The evidence of record at the time of the Veteran's death 
indicates that agnogenic myeloid metaplasia with 
myelofibrosis, claimed as bone cancer with anemia, was first 
manifested years after his service and is not related to his 
service.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus for accrued 
benefits purposes is warranted.  38 U.S.C.A. §§ 1131, 5107, 
5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.1000 (2008). 

2.  Service connection for COPD for accrued benefits purposes 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121(a) 
(West 2002 & Supp. 2009); 38 C.F.R.       §§ 3.303, 3.1000 
(2008). 

3.  Service connection for coronary artery disease with 
congestive heart failure for accrued benefits purposes is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.1000 (2008).

4.  Service connection for agnogenic myeloid metaplasia with 
myelofibrosis for accrued benefits purposes is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5121(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant in December 2006 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of an October 2007 SSOC 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
Service treatment records have been associated with the 
claims file.  All identified and available treatment records 
have been secured.  Although no medical opinions have been 
sought with respect to the appellant's claims, the nature of 
the appellant's claims require that only evidence in the file 
at the time of the Veteran's death be considered in the 
Board's decision.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Thus, the Board is satisfied that the duties to notify and 
assist have been met.

Legal Criteria

An accrued benefits claim arises after a Veteran has died.  
Although a Veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals, such as surviving spouses, may be entitled to 
accrued benefits under certain conditions.  38 U.S.C.A. 
§ 5121.  A claim for accrued benefits must be filed within 
the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 
C.F.R.     § 3.1000.   

In order to support a claim for accrued benefits, the Veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

In considering the appellant's claim for accrued benefits, 
generally only evidence contained in the claims file at the 
time of the Veteran's death is evaluated.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) held that service department and 
certain VA medical records are considered as being 
constructively in the claims file at the date of death 
although they may not physically be included with the file 
until after that date. 

The Veteran had pending claims for service connection for 
diabetes mellitus, bone cancer, congestive heart failure, 
COPD, and anemia at the time of his death.  However, he died 
in November 2005, having not had the opportunity to submit 
any medical evidence in support of his claims.  The appellant 
timely filed claims for accrued benefits in January 2006.  In 
April 2006, the appellant submitted records from the medical 
facility at Keesler Air Force Base, detailing the Veteran's 
post-service treatment for a variety of medical issues.  In a 
rating decision dated that same month, the RO denied the 
appellant's claims on the basis that there was no medical 
evidence of record at the time of the Veteran's death in 
November 2005.  Specifically, the RO pointed out that, since 
the Keesler records had not been submitted for several months 
after the Veteran's death, they were neither physically nor 
constructively in the file at the date of the Veteran's 
death.

In considering the claim for accrued benefits, the Board may 
only consider evidence in the file at the time of the 
Veteran's death.  Thus, it follows that the appellant could 
not furnish additional evidence that could be used to 
substantiate her claim, and VA could not develop additional 
evidence that would substantiate the claim of entitlement to 
accrued benefits.  "Evidence in the file at date of death" 
includes evidence in VA's possession on or before the date of 
the Veteran's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death, in support of a claim for VA benefits pending on the 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(d)(4).  

The Court of Appeals for Veterans Claims has stated that 
certain documents may be deemed as constructively of record 
in an accrued benefits claim, even though physically absent 
from the record on the date of death.  Hayes v. Brown, 4 Vet. 
App. 353, 360-361 (1993).  In Hayes, the Court interpreted 
the interplay between 38 U.S.C.A. § 5121(a), 38 C.F.R. § 
3.1000(d)(4)(i), and several provisions of VA's Adjudication 
Manual, M21-1 (which has since been revised, in a manual 
rewrite, as M21-1MR) as providing, in summary, that post-
death evidence which may be considered in accrued benefits 
claims as being in the file includes the following:  
(1) government records and records generated by or in VA 
control and which could reasonably be expected to be a part 
of the record; (2) evidence accepted after death for the 
purpose of verifying or corroborating evidence in file (which 
is no longer set forth in section 3.1000 or M21-1MR); and (3) 
hospital or examination reports that may be deemed to be 
included in the term VA examination (within the meaning of 38 
C.F.R. § 3.327(b)(1), which is also no longer in effect).  

Review of the current VA Manual M21-1MR discloses that Part 
VIII, Chapter 1 addresses eligibility for accrued benefits, 
and that Part VIII, Chapter 3, addresses securing sufficient 
evidence for accrued benefit claims.  In this regard, M21-
1MR, Part VIII, Chapter 3.1.f., provides that there are 
certain government documents to be considered as being in the 
file at date of death even though actually put into the file 
after the date of death, and that the following evidence must 
be obtained and placed in the claims folder before an accrued 
benefits claim is decided, even if the reports were not 
reduced to writing or are not physically placed in the claims 
folder until after death:  service department records; 
reports of VA hospitalization; reports of hospitalization, 
treatment, or examinations authorized by VA; and reports of 
autopsy made on the date of death. 

Thus, considering the pertinent provisions of 38 U.S.C.A. § 
5121(a), 38 C.F.R. § 3.1000, and M21- 1MR, Part VIII, the 
Board observes that there was a slight modification of VA's 
definition of "evidence in the file at date of death" as 
required by the governing law and regulation.  The M21-1 
manual rewrite project has been ongoing during the pendency 
of this claim and appeal, so the Board will apply the 
interpretation which is more favorable to the appellant.  In 
so doing, and with full consideration of VA's doctrine of 
resolving reasonable doubt in favor of a claimant, we find 
that the former rule accepting evidence into a deceased 
Veteran's claims file after death, for the purpose of 
verifying or corroborating evidence already in VA records, 
covers the Keesler Air Force Base records, as they are 
records from a military hospital and thus may be included in 
the term "VA examination."  

Diabetes Mellitus

The appellant contends that service connection for diabetes 
mellitus is warranted as the result of exposure to herbicides 
in service.

VA regulations provide that, if a Veteran was exposed to a  
herbicide agent (to include Agent Orange) during active  
military, naval, or air service, the following diseases shall  
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable  
presumption provisions of  38 C.F.R. § 3.307(d) are also  
satisfied:  chloracne or other acne form diseases consistent  
with chloracne, Type 2 diabetes (also known as Type II  
diabetes mellitus or adult-onset diabetes), Hodgkin's  
disease, chronic lymphocytic leukemia (CLL), multiple  
myeloma, non-Hodgkin's lymphoma, acute and subacute  
peripheral neuropathy, porphyria cutanea tarda, prostate  
cancer, respiratory cancers (cancer of the lung, bronchus,  
larynx, or trachea), and soft-tissue sarcoma (other than  
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or  
mesothelioma).  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R.                            
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era Veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

As previously noted herein, Type 2 diabetes is listed among 
the diseases presumed to be associated with Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  The record reflects that 
the Veteran was first diagnosed with adult-onset diabetes 
mellitus more than one year after his military discharge from 
service.  

As such, the central matter to be determined in this case is 
whether the Veteran is entitled to a presumption of exposure 
to Agent Orange based on service in Vietnam during the 
Vietnam era.  If so, service connection for his diagnosed 
diabetes may be granted on the basis that the disorder is 
presumed to be the result of in-service Agent Orange 
exposure.  

The Veteran's service treatment records contain an August 
1968 note indicating that the Veteran had been assigned to a 
TDY in Vietnam for 2 days on 2 separate occasions.  
Therefore, he is presumed to have been exposed to herbicides.  

As the Veteran had a pending claim for service connection for 
diabetes mellitus at the time of his death, and the appellant 
timely filed an accrued benefits claim, accordingly, service 
connection is warranted for diabetes mellitus for accrued 
benefits purposes.   

COPD

The Veteran also had a pending claim for service connection 
for COPD at the time of his death.  The appellant timely 
filed a claim for service connection for accrued benefits 
purposes in January 2006.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, a review of the extensive medical records 
submitted by the appellant does not show that the Veteran was 
diagnosed with COPD.  Although there are sporadic references 
to "crackling" in the lungs and occasional references to 
shortness of breath, these episodes were attributed to 
pleural effusion or pneumonia, or considered part of the 
Veteran's diagnosed cardiovascular disease processes.  There 
is no reference to COPD in the medical record.

While the appellant is competent to report symptoms of 
shortness of breath, Layno v. Brown, 6 Vet. App. 465, 469 
(1994), she is not a medical professional and she is not 
competent to make a diagnosis that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).

The evidence of record fails to show that the Veteran had 
COPD at the time of his death.  In the absence of such a 
current diagnosis, the appellant's service connection claim 
for COPD for accrued benefits purposes must be denied.  See 
Brammer, supra. 

Coronary Artery Disease with Congestive Heart Failure

Review of the Veteran's post-service treatment records from 
Keesler Air Force Base show that the Veteran was diagnosed 
with coronary artery disease and congestive heart failure, as 
well as other cardiovascular ailments.  As a preliminary 
matter, the Board notes that cardiovascular disorders are not 
among the list of disabilities presumed to be associated with 
herbicide exposure.  See 72 Fed. Reg. 32395 (June 12, 2007).  
Thus, the provisions applicable to herbicide exposure are not 
applicable here.  38 C.F.R. § 3.307, 3.309.  

The Veteran's service treatment records do not reflect any 
treatment for a cardiovascular disorder or associated 
symptoms.  An electrocardiograph conducted in August 1973 was 
normal, with no signs of a cardiovascular disease.  There was 
no cardiovascular pathology noted on the Veteran's March 1976 
separation examination.  On the accompanying Report of 
Medical History, the Veteran denied "heart trouble."  An 
undated in-service chest X-ray was normal.  

None of the treatment providers who treated the Veteran for 
cardiovascular disorders in the years prior to his death 
offered an opinion as to the etiology of his disorders.  The 
appellant has not offered any lay evidence as to the onset of 
the Veteran's cardiovascular disorders or continuity of 
symptomatology from service.

After a careful review of the record, the Board finds that 
the evidence in his matter is insufficient to warrant a grant 
of service connection for coronary artery disease with 
congestive heart failure.  Service treatment records are 
negative for cardiovascular ailments, and the Veteran denied 
a cardiovascular disability on his March 1976 Report of 
Medical History.  The appellant has not indicated that the 
Veteran had continuity of symptomatology from service and in 
fact has offered no evidence as to the etiology of the 
Veteran's cardiovascular disability.  None of the Veteran's 
treatment providers have offered an opinion as to the 
etiology of his disorder.  Thus, service connection for 
coronary artery disease with congestive heart failure for 
accrued benefits purposes must be denied.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's coronary artery disease with 
congestive heart failure was causally related to active 
service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Agnogenic Myeloid Metaplasia with Myelofibrosis, Claimed as 
Bone Cancer with Anemia

Review of the Veteran's post-service treatment records from 
Keesler Air Force Base show that the Veteran was diagnosed 
with agnogenic myeloid metaplasia with myelofibrosis.  The 
Veteran's death certificate lists "myelofibrosis" as a 
primary cause of the Veteran's death.  The Veteran's claim 
and the appellant's subsequent timely claim for accrued 
benefits both identify this disorder as "bone cancer."  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Agnogenic myeloid metaplasia with myelofibrosis is not a 
disease presumed to be related to herbicide exposure.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including leukemia other than chronic leukocytic leukemia.  
It was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, did not feel 
that the evidence warranted altering its prior determination 
that there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of leukemia other than chronic 
leukocytic leukemia.  See Notice, 72 Fed. Reg. 32395-32407 
(2007).

The Veteran's service treatment records are silent for any 
mention of agnogenic myeloid metaplasia with myelofibrosis, 
cancer, or any other disorder of the blood.  The first 
evidence of such a disorder was in 2002, years after the 
Veteran's discharge from service.  The appellant has not 
asserted a continuity of symptomatology since service, nor 
have any of the Veteran's treating physicians indicated that 
his disorder had its onset as a result of military service.  
As neither in-service incurrence nor a nexus to service has 
been shown, service connection for agnogenic myeloid 
metaplasia is not warranted.

The Board notes the appellant's argument that the Veteran 
also suffered from a malignant neoplasm of the hip, which she 
has indicated could have been a soft tissue sarcoma subject 
to the presumptive provisions concerning exposure to 
herbicides.  According to the appellant, the Veteran was 
treated for this disorder at Keesler Air Force Base.
 
The record contains all of the Veteran's records from Keesler 
Air Force Base from 1999 until his death in 2005, and there 
is no mention of treatment for a malignant neoplasm in the 
Veteran's hip.  A November 2004 patient medical history 
compiled by Dr. K. does list "malignant neoplasm" among the 
Veteran's medical history, without comment.  The medical 
evidence of record, however, does not reflect that the 
Veteran was treated for a malignant neoplasm in 1999, or at 
any point until his death in 2005.  The notation from Dr. K. 
is, in fact, the only medical reference to such a disorder.  
The Board finds that the one-time notation on a patient 
medical history is insufficient to show a diagnosis of 
malignant neoplasm.  Moreover
 , the appellant's lay statements indicating that the Veteran 
was treated for malignant neoplasm at Keesler Air Force Base 
in 1999 are inconsistent with the medical evidence of record, 
which make no reference to treatment for such a disorder, and 
provide no evidence as to whether it was, in fact, a soft 
tissue sarcoma.  

 In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's agnogenic myeloid metaplasia with 
myelofibrosis was causally related to active service.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Service connection for diabetes mellitus for accrued benefits 
purposes is granted.

Service connection for COPD for accrued benefits purposes is 
denied.

Service connection for coronary artery disease with 
congestive heart failure for accrued benefits purposes is 
denied.

Service connection for agnogenic myeloid metaplasia with 
myelofibrosis for accrued benefits purposes is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


